Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 1/18/2020, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 9-10, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (Pub. No.: US 2015/0358159 A1 – IDS; hereinafter Rozenberg) in view of Kumar et al. (Pub. No.: US 2018/0189502 A1; hereinafter Kumar).
Regarding claims 1, 9 and 17, Rozenberg discloses a method for providing ciphertext data by a first computing device having memory (local computer with processor 34, memory 36, storage 38 [Rozenberg; Fig. 1 and associate text]), the method comprising:
obtaining, from the memory, plaintext data having a structure (retrieving a data credo comprising plaintext with complex format from the storage and memory [Rozenberg; ¶55-63; Fig. 1-2 and associate text]);
providing the plaintext data to a structure preserving encryption network (SPEN) to generate the ciphertext data, wherein the structure of the plaintext data corresponds to a structure of the ciphertext data (identity the complex format associated with the plaintext and create ciphertext by applying the complex format scheme to the plaintext [Rozenberg; ¶71-76; Fig. 1-2 and associate text]); and 
communicating, from the first computing device to a second computing device, the ciphertext data to permit analysis on the ciphertext data (transmit the ciphertext to the remote 
Rozenberg does not explicilty discloses wherein the structure of the ciphertext data permits analysis on the ciphertext data by the second computing device while in a ciphertext domain; however, in a related and analogous art, Kumar teaches this feature.
IN particular, Kumar teaches of several structure/format preserving functions which allows the ciphertext to have the same format, structure or features as the plaintext, which would allow the viewer to analysis the ciphertext data in ciphertext mode. They know what the data represent but not the actual plaintext [Kumar; ¶24-33]. It would have been obvious before the effective filing date of the claimed invention to modify Rozenberg in view of Kumar with the motivation to allow the viewer to know the representation of the contents, but also protect the privacy of the data.

Regarding claims 2, 10 and 18, Rozenberg-Kumar combination discloses wherein the structure of the plaintext data is an N dimension structure (considering that a Rank-then-Encipher method, Maps a format SF of size M to the set {1. . . m} (and vice-versa}, thus allowing the encryption to use an integer-FPE for a domain of size M [Rozenberg; ¶12]).

Regarding claims 5 and 13, Rozenberg-Kumar combination does not explicilty discloses further comprising:
receiving, from the second computing device, the analysis on the ciphertext data (Rozenberg teaches the transfer of ciphertext from first device to second device [Rozenberg; ¶76-85; Fig. 1-2 and associate text]. Kumar teaches of several structure/format preserving 

Regarding claims 6 and 14, Rozenberg-Kumar combination discloses wherein the memory is secure memory (memory is secure to preserve the integrity of data [Rozenberg; ¶43-47]).

Regarding claims 7 and 15, Rozenberg-Kumar combination discloses wherein the communicating is via a communication network (the wide area network 32 [Rozenberg; Fig. 1 – Element 32 and associate text]).

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg-Kumar combination in view of Elovici et al. (Pub. No.: US 2014/0101438 A1 – IDS; hereinafter Elovici) further in view of Seurin et al. (Pub. No.: US 2010/0281336 A1; hereinafter Seurin).
Regarding claims 3, 11 and 19, Rozenberg-Kumar combination does not explicilty discloses further comprising: adding K dummy dimensions to the plaintext data to cause the plaintext data to have N+K dimensions which generate a finer plaintext structure relative to an original structure of the plaintext data, wherein the N and the K are positive integers; however, in a related and analogous art, Elovici teaches these features.

Rozenberg-Kumar-Elovici combination discloses of adding dummies values to the plain text. Rozenberg-Kumar-Elovici combination does not explicilty disclosed its being a dummy dimension; however, in a related and analogous art, Seurin teaches this feature.
In particular, Seurin the use of adding noise, random vector, redundancy bits and dimension data to the plaintext message elements [Seurin; ¶23, 28-31, 51-55, 72-73]. It would have been obvious before the effective filing date of the claimed invention to modify Rozenberg-Kumar-Elovici combination in view of Seurin with the motivation to enhance the plaintext structure to prevent attackers from easily obtain the data.

Claims 4, 8, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg-Kumar combination in view of Nikolaenko et al. (Pub. No.: US 2016/0036584 A1 – IDS; hereinafter Nikolaenko).
Regarding claims 4, 12 and 20, Rozenberg-Kumar combination does not explicilty discloses wherein the structure of the ciphertext data is a non-linear transform of the structure of the plaintext data; however, in a related and analogous art, Nikolaenko teaches these features.


Regarding claims 8 and 16, Rozenberg-Kumar combination does not explicilty discloses further comprising:
performing a non-linear transform by a neural network on the structure of the plaintext data to generate the ciphertext data; however, in a related and analogous art, Nikolaenko teaches these features.
In particular, Nikolaenko teaches considering that input data is weighted and Transformed by a function, based on non-linear transformation [Nikolaenko; ¶8-10, 22], and typical activation functions include division {e.g., sigmoid} and comparison (e.g., rectified linear) [Nikolaenko; ¶33]. It would have been obvious before the effective filing date of the claimed invention to modify Rozenberg-Kumar combination in view of Nikolaenko with the motivation to reduce loss of generality [Nikolaenko; ¶11].

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432